Title: To James Madison from Anthony Terry, 15 February 1803 (Abstract)
From: Terry, Anthony
To: Madison, James


15 February 1803, Cádiz. Transmits a copy of his 16 Dec. 1802 letter. Since that date “repeated orders” have come from Madrid not to admit American vessels, even with health certificates from Spanish consuls in the U.S. Several ships with certificates were admitted at Cádiz and allowed to remain awaiting a final answer from Madrid, but “every post brought new orders” to turn away U.S. ships. Called on the governor, who agreed to suspend execution of the orders until a reply was received to the express Terry sent to Yznardy at Madrid on 28 Jan. Yznardy sent back an express with a court order allowing ships with health certificates from Spanish consuls to be admitted after twenty days’ quarantine. Terry personally delivered the order to the local governor. This was “a most convincing proof” of Yznardy’s influence at court and “his exertions for the interest of American Citizens.” Thinks it is “quite necessary to make known as public as possible” the “absolute necessity” for captains bound for Spain to obtain health certificates from the Spanish consul at the port of departure or the nearest port. The service Yznardy rendered was the more valuable as it is impossible for several American ships at Cádiz to sail without complete repairs. Had the governor insisted on expelling them, several captains could have shown that the condition of their vessels would not permit it without endangering lives, and “this might have occasion’d some difficulties which would have been very delicate to settle.” Encloses a list of American ships entering Cádiz during the last six months of 1802 [not found] and half of the register [not found] of the ship Fame, sold there. Is “hourly expecting” Yznardy from Madrid.
 

   
   RC (DNA: RG 59, CD, Cádiz, vol. 1). 2 pp. Marked “Copy.” In a clerk’s hand, signed by Terry. Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

